DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to an Amendment dated April 9, 2022.  Claims 1. 8 and 15 are amended.  Claims 1-20 are pending.  All pending claims are examined.


Response to Arguments
103 Analysis
Wright discloses machine executable program “ which can then cause actions to be performed dependent upon those results. (Wright, para. 0006).  Further, Minor discloses, “The transaction engine 120 executes conversions of cryptocurrency to assets and assets to cryptocurrency that are stored in the reserve 150 through one or more external exchanges” which suggests a pool of assets that are valued based on exchange mechanism” (Minor, para. 0085, 0116-0117; see also para. 0089 – conversion exchange rates; see also para. 0103).  
In addition, Swamidurai discloses “the computer-based system may comprise a processor and a tangible, non-transitory memory configured to communicate with the processor. The tangible, non-transitory memory may be configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause a transaction network to perform operations” – (Swamidurai, para. 0005; see also paras. 0019, 0026).
Examiner maintains the cited references disclose the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, USP Pub. No. 20190130399 in view of Minor, USP. Pub. No. 20150332256 in further view of Swamidurai, USP Pub. No. 20190311392.
As to claim 1, Wright discloses A method for pooling and transferring digital assets, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising:
detecting a transaction event for a blockchain ledger in a blockchain, wherein the transaction event is associated with a pool of digital assets, the pool of digital assets being maintained by a protocol implemented on the blockchain using one or more smart contracts, wherein the protocol comprising code instructions stored on the blockchain, (Wright, para. 0004 – “Software clients installed on the nodes perform this validation work on an unspent transaction (UTXO) by executing its locking and unlocking scripts. If execution of the locking and unlocking scripts evaluate to TRUE, the transaction is valid and the transaction is written to the blockchain. Thus, in order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction—if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions.”; see also paras. 0006, 0116-0117)
wherein the protocol tracks a cash balance of the pool, a liabilities balance of the pool, and an ownership distribution value,  and wherein the blockchain ledger includes (Wright, paras. 0012-0014; see also paras. 0003-0005; 0010); 
  a plurality of transaction records for the pool of digital assets(Wright, paras. 0012-0014; see also paras. 0003-0005; 0010); the plurality of transaction records entered through the protocol, the protocol configured to calculate the cash balance of the pool:
and a plurality of accounts collectively owning the digital assets of the pool, wherein each account of the plurality of accounts owns a proportional portion of the digital assets corresponding to an account asset balance(Wright, paras. 0012-0014; see also paras. 0003-0005; 0010);
Wright does not directly disclose but Minor discloses calculating, 
 an exchange rate based on the cash balance of the pool, the liabilities balance of the pool, and the ownership distribution value, wherein the ownership distribution value is based on a distribution of the account asset balances (Minor, paras. 0007-0009; see also paras. 0072, 0081-0085, 0089);
updating, using the code instructions of the protocol that are stored on the blockchain, (Minor, paras. 0007-0009; see also para. 0072, 0081) the cash balance based on the exchange rate and the transaction event; and adding, using the code instructions of the protocol that are stored on the blockchain, (Minor, paras. 0007-0009; see also para. 0072) a transaction record for the transaction event to the plurality of transaction records(Minor, paras. 0007-0009; see also para. 0072, 0081).
 It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention to modify Wright with Minor such because it would add to the ease of efficient execution of financial value transfers.
Wright and Minor do not directly disclose but Swamidurai discloses 
detecting a transaction event for a blockchain ledger in a blockchain, wherein the transaction event is associated with a pool of digital assets, the pool of digital assets being maintained by a protocol implemented on the blockchain using one or more smart contracts, wherein the protocol comprising code instructions stored on the blockchain, (Swamidurai, paras. 0019, 0026).
wherein the protocol tracks a cash balance of the pool, a liabilities balance of the pool, and an ownership distributions value, (Swamidurai, Abstract, paras. 0046-0050, Fig. 3; see also paras. 0005-0006);
and wherein the blockchain ledger includes  a plurality of transaction records for the pool of digital assets, the plurality of transaction records entered through the protocol (Swamidurai, Abstract, paras. 0046-0050, Fig. 3; see also paras. 0005-0006, 0019, 0026);
calculating using the code instructions of the protocol that are stored on the blockchain (Swamidurai, paras. 0019, 0026) Swamidurai, Abstract, paras. 0046-0050; Fig. 3);
It would have been obvious to one skilled in the art before the effective filing date to modify Wright and Minor with Swamidurai because it would offer an efficient mechanism for minimizing the potential for fraud and or inaccuracies in the activities executed between the transacting parties.
As to claim 2, Wright does not directly disclose but Minor discloses the method of claim 1, wherein the transaction event corresponds to a mint operation from an account with an asset, and the method further comprises:
transferring the asset from the account to the pool; increasing the cash balance based on the asset; and increasing, based on the asset and the exchange rate, an account asset balance associated with the account(Minor, para. 0072 – 0075; see also paras. 0085, 0089 - see rationale for combination in claim 1).
As to claim 3 Wright does not directly disclose but Minor discloses the method of claim 2, further comprising canceling the mint operation if the asset is insufficient for the mint operation (Minor, 0072-0075 – see rationale for combination in claim 1).
As to claim 4, Wright does not directly disclose but Minor discloses the method of claim 1, wherein the transaction event corresponds to a redeem operation from an account requesting an asset and the method further comprises: transferring the asset from the pool to the account; decreasing the cash balance based on the asset; and decreasing, based on the asset and the exchange rate, an account asset balance associated with the account(Minor, paras. 0007-0009; see also para. 0072; 0085-0090 – see rationale for combination in claim 1).
As to claim 5, Wright does not directly disclose but Minor discloses the method of claim 4, further comprising canceling the redeem operation if the cash balance falls below a threshold value (Minor, 0072-0075 – see rationale for combination in claim 1).
As to claim 6, Wright does not directly disclose but Minor discloses the method of claim 1, wherein the liabilities balance is calculated based on subtracting a reserves balance from a sum of the cash balance and a borrowing balance(Minor, 0072-0075, 0081; see also paras. 0025, 0028-0030; 0085-0086; 0089 – see rationale for combination in claim 1).
As to claim 7, Wright does not directly disclose but Minor discloses the method of claim 1, wherein the exchange rate is calculated based on subtracting the liabilities balance from the cash balance and dividing the subtraction result by the ownership distribution value(Minor, 0072-0075; 0081, 0085-0086 – see rationale for combination in claim 1).
	As to claims 8-14 contain limitations similar to claims 1-7 and are rejected in like manner.
As to claims 15-20 contain limitations similar to claims 1-7 and are rejected in like manner.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696